






BANK CREDIT NOTE - LOAN
Legal Entity


Code: 0001-9
Branch: PARENT COMPANY
Issue Date: June 21, 2012
NOTE No.: 0154/12
I - Parties
1. Lender: BANCO PINE S.A., with its principal place of business at Avenida das
Nações Unidas, 8501, 29th and 30th Floors - Ed. Eldorado Business Tower,
Pinheiros, São Paulo, SP, Postal Code 05425-070, Corporate Taxpayer
Identification Number (CNPJ/MF) 62.144.175/0001-20, hereinafter referred to as
PINE.
2. Issuer, hereinafter referred to as ISSUER:
Name: AMYRIS BRASIL LTDA
CNPJ:
09.379.224/0001-20
Address:
R JAMES CLERK MAXWELL, Nº 315 - TECHNO PARK - POSTAL CODE: 13.069-380 - CAMPINAS
/ SP
Checking Account No.:
3169-2
3. Surety(ies), hereinafter referred to as SURETY(IES):
Name:
Individual Taxpayer Identification Number (CPF) / Corporate Taxpayer
Identification Number (CNPJ)
Address:
City/State:
Marital Status and Matrimonial Regime:
Name:
CPF/ CNPJ
Address:
City/State:
Marital Status and Matrimonial Regime:
Name:
CPF/ CNPJ
Address:
City/State:
Marital Status and Matrimonial Regime:
Name:
CPF/ CNPJ
Address:
City/State:
Marital Status and Matrimonial Regime:
4 - Third-Party Guarantor(s), hereinafter referred to as THIRD-PARTY
GUARANTOR(S):
Name:
CPF/CNPJ No.:
Address:
City:
State:
Marital Status / Matrimonial Regime (if an individual):


1

--------------------------------------------------------------------------------




II - Conditions
1. Amount: R$ 52,000,000.00
(fifty-two million Brazilian reais)
2. City of Payment:
SÃO PAULO / STATE OF SÃO PAULO
3. Term: 90 days
4. Final Maturity:
September 19, 2012
5. Delivery of the Net Amount:
R$ 51,588,520.00
6. Tax on Financial Transactions (IOF) - Pursuant to the Law:
R$ 389,480.00
III - Form of Disbursement: Immediately
IV- Charges:
A. ( ) 100% of the variation of the Interbank Certificate of Deposit (CDI), as
calculated by the Center of Custody and Financial Settlement of Securities
(CETIP) and disclosed by the Brazilian Association of Financial Market
Institutions (ANDIMA), plus the interest informed in item "B".
B. (X) interest at the rate of 0.4472% per month, equivalent to 5.5000% per
year.
C. ( ) Others
D. ( X ) Credit Extension Fee (TAC): twenty-two thousand Brazilian Reais (R$
22,000.00)
Capitalization of Interest: MONTHLY
E. ( ) Early settlement Unit Daily Amount / VDU: R$ per day - for each R$
1,000.00 unit (U) paid in advance.
F. ( ) Maximum Financial Compensation for early settlement/VDU: (the actual
amount shall be proportional to the remaining term to maturity of this Note,
pursuant to the applicable law).
Maximum term for early payment: days.
Maximum amount for early settlement: R$
V - Form of Payment: Debit on the dates informed in the table below from the
bank account held by ISSUER.
Maturity Date
Amounts (R$)
Maturity Date
Amounts (R$)
Maturity Date
Amounts (R$)
September 19, 2012
R$52,000,000.00 + CHARGES
 
 
 
 
VI - Guarantees








All in accordance with the Deed and/or Instruments(s) of Guarantee attached
hereto, which shall, upon execution, be an integral part hereof as if it(they)
were transcribed herein.



VII - Clauses and Conditions


ISSUER shall pay for this Bank Credit Note to BANCO PINE S.A., or to its order,
in the city of payment informed in the preamble, in Brazilian currency, the
amount informed in field II of the preamble hereof, item “1”, plus the financial
charges agreed under this Note, pursuant to the applicable law and especially to
the clauses and conditions set forth below:



2

--------------------------------------------------------------------------------




Section One - PINE makes a loan to ISSUER in the amount informed in field II of
the preamble hereof, item “1”, the net amount of which, after deduction of the
charges and of the IOF charged in advance, shall be provided to it as informed
in field III, immediately upon actual offering of the guarantees informed in
field VI, with the registrations required by law.


Section Two - ISSUER agrees to return the loaned amount, plus the charges
mentioned in field IV, in the form and within the terms informed in field V. The
interest agreed hereunder shall be exponentially calculated and capitalized in
the frequency set forth in field IV, on the basis of a 360-day business year,
except as otherwise provided in the same field IV of the preamble.


Paragraph One - PINE is hereby authorized to debit from the checking account
informed in field I or from another account that can be freely used by ISSUER
and which is held or comes to be held by ISSUER or by the SURETY(IES) the amount
corresponding to the installments of repayment or settlement of the debt
originated from this Note, on their respective maturity dates, as informed in
field V of the preamble hereof.


Paragraph Two - ISSUER hereby authorizes PINE to debit from the account
mentioned in field I any amount due under agreements executed with PINE or with
other institutions that are part of the Financial Group PINE, and which payment
has not been made on the applicable maturity date, plus the contractual charges
and surcharges, and it further authorizes these debited amounts to be credited
to the corresponding lending institution, for payment of any and all outstanding
obligations of any kind.


Paragraph Three - For all legal purposes and effects, the fact that an
arithmetic calculation is required shall not eliminate the certainty and
liquidity of the enforceable instrument consubstantiated in this Note.


Section Three - Late payment of any amount owed by ISSUER, whether with respect
to the principal under this Note or with respect to the charges set forth in the
preamble hereof, shall result in the obligation to pay PINE:


i) interest for late payment at the rate of one percent (1%) per month or
fraction of a month;


ii) a non-compensatory fine of two percent (2%) of the amount due, including the
charges defined above; and


iii) if PINE is required to claim its credit administratively or in court, fees
of counsel established as 10% of the debit balance, and collection expenses,
including court costs, and other expenses, fees, charges and taxes resulting
from the actions performed by PINE to receive the credit, compliance and
performance of the obligations assumed hereunder.


Section Four - If the index set forth in this Note for adjustment of the debt is
extinguished, either during the term of effectiveness hereof or during the
period of late payment, the index established by law to replace it shall be
used. If the index set forth in this Note or the substitute index no longer
reflects the actual inflation rate, the debt shall be adjusted by an index that
reflects the aforementioned actual inflation rate, as mutually chosen by PINE
and ISSUER from among the indices disclosed by the governmental authorities or
by private entities of acknowledged reputation and which widely disclose the
index chosen by the parties.


Sole Paragraph - Failure by the parties to agree, within 5 days as from the date
of receipt, by the other party, of a notice sent by the party electing the index
in the event contemplated in the head provision of this section shall result in
termination of the Note and consequent early maturity of the debt contemplated
herein, in which case the overdue amount shall be adjusted until the date of
actual payment at the index elected in this Note or at the index that replaces
it according to the general consensus.



3

--------------------------------------------------------------------------------




Section Five - ISSUER, the SURETY(IES) and the THIRD-PARTY GUARANTOR(S) agree:
(i) neither to use nor to hire any third party that uses slave labor or which
violates children's and adolescent's rights, as well as (ii) to comply with any
and all environmental laws, including, without limitation to, maintenance of all
environmental certificates required for performance of their activities; and
they shall be exclusively liable to PINE for any lien and/or liability that may
be attributed to PINE by the competent authorities as a result of failure to
comply with any applicable rule, or of any environmental damage directly or
indirectly caused by ISSUER, by the SURETY(IES) or by the THIRD-PARTY
GUARANTOR(S) as a result of use of the funds granted to them by PINE.


Section Six - Failure by any of the co-debtors to comply with any of the
obligations assumed hereunder, as well as under the instruments attached hereto
or under the amendments thereto, on the respective maturity dates, as well as
occurrence of any of the events set forth in paragraph one of this section shall
result in immediate maturity of the whole debt agreed under this Note, provided
the default is not cured within up to three (3) business days as from receipt,
by ISSUER, of a notice of default to be sent by PINE, except for letter "b" of
Paragraph One.


Sole Paragraph - PINE may also declare the early maturity of the debt originated
from this Note upon occurrence of any of the following events involving ISSUER
and/or any of the SURETIES and/or any of the THIRD-PARTY GUARANTORS:


a)
Protest of instrument to be paid by ISSUER or by any SURETY or THIRD-PARTY
GUARANTOR;



b)
The request for, declaration or acceptance of court-supervised or out-of-court
reorganization, bankruptcy or self-bankruptcy, intervention or liquidation, or
civil insolvency;



c)
Refusal to substitute or reinforce a guarantee whenever the guarantee is lost or
becomes insufficient;



d)
Levy of execution upon any property pledged as guarantee in an execution filed
by another lender;



e)
Verification of falsity or inaccuracy of any representation, information or
document provided, executed or delivered by ISSUER or by the SURETY(IES) or by
the THIRD-PARTY GUARANTOR(S);



f)
Impossibility of applying any index or principle set forth hereunder as a result
of a governmental, legislative or regulatory action;



g)
Any of the events set forth in articles 333 and 1425 of the Brazilian Civil
Code;



h)
Failure to comply with any of their obligations under the social and
environmental law, as provided in Section Five;



i)
Failure to comply with any payment or other obligation to PINE or to any of the
companies that are part of its economic group;



j)
If the controlling interest of any of them is assigned, transferred or otherwise
conveyed, wholly or in part, without the prior and express consent of PINE;



k)
If any of them is subject to any conversion, merger, consolidation or spin-off
without the prior and express consent of PINE;



l)
Transfer, assignment or promise to assign to third parties the rights and
obligations hereunder without the prior and express consent of PINE; or



m)
Occurrence of a notorious change in the economic conditions so as to threaten or
jeopardize compliance with their obligations.




4

--------------------------------------------------------------------------------




Section Seven - No forbearance by PINE, no failure by PINE to immediately
require any credit, and no receipt by PINE of any amount after the corresponding
maturity date shall constitute a novation or an amendment to the agreement, or a
precedent to be invoked by ISSUER, by the SURETY(IES) or by the THIRD-PARTY
GUARANTOR(S), or a waiver of the right or of immediate enforcement thereof.


Section Eight - ISSUER and the SURETY(IES) irrevocably and irreversibly
authorize PINE to offset, as provided in article 368 of the Brazilian Civil
Code, the debt originated from this Note against any credit held by ISSUER or by
the SURETY(IES), whether currently existing or that comes to exist in the
future, whether due or not yet due, against PINE, represented by debt
instruments or securities, fixed-income securities, balance in accounts that can
be freely accessed or any other debt instrument or obligation, which shall apply
in any event, even in the event of judicial or extrajudicial liquidation of
PINE. In the event of credits not yet due, PINE is hereby authorized by ISSUER
and by the SURETY(IES) to declare maturity thereof on the same maturity dates of
the obligations assumed hereunder and to offset these amounts.


Section Nine - In order to guarantee full and perfect compliance with all
primary and accessory obligations assumed by ISSUER under this Note, the
SURETY(IES), the THIRD-PARTY GUARANTOR(S) or ISSUER itself offer to PINE the
guarantees indicated in field VI of the Preamble, pursuant to the provisions of
the appropriate instruments, which, after executed by the parties, shall be an
integral and inseparable part of this Note, as if they were transcribed herein.


Paragraph One - The SURETY(IES) represent that they are jointly and severally
liable with ISSUER for full compliance with the obligations assumed by ISSUER
hereunder, and they hereby expressly waive the benefit of discussion, division
and exoneration set forth in articles 333, sole paragraph, 827, 830, 835, 837,
838 and 839 of the Brazilian Civil Code and 595 of the Brazilian Code of Civil
Procedure.


Paragraph Two - In the event of loss, deterioration, devaluation, depreciation
or expropriation of the property offered as guarantee, the SURETY(IES), the
THIRD-PARTY GUARANTOR(S) and ISSUER shall be jointly and severally liable for
substitution or reinforcement of the guarantee, irrespective of fault.


Paragraph Three - ISSUER, the SURETY(IES) and the THIRD-PARTY GUARANTOR(S)
hereby authorize PINE to conduct, whenever deemed necessary, by means of its
employees or agents, at the sole expense of ISSUER, an inspection and physical
inventory count of the property offered as guarantee and which is not in the
possession of PINE.


Paragraph Four - If any of the verifications referred to in paragraph three
above indicates a reduction in the value of the guarantees offered hereunder, so
as to affect the safety or liquidity of PINE's credit, ISSUER, the SURETY(IES)
and the THIRD-PARTY GUARANTOR(S) jointly and severally agree to reinforce the
guarantees offered hereunder, in order to preserve the aforementioned safety and
liquidity of the credit granted hereunder.


Paragraph Five - Performance of any action that prevents or impairs conduction
of the verifications referred to in paragraph three, as well as the delay or
refusal to reinforce the guarantees as provided in this section shall result in
the early maturity of the debt agreed hereunder, provided ISSUER is regularly
notified of this fact by means of a correspondence filed with ISSUER and fails
to comply with the obligation referred to in such correspondence within at most
five (5) days after receipt thereof.


Paragraph Six - PINE is hereby authorized to sell to any person and for the
price assessed by PINE the property, debt instruments or amounts offered as
guarantee and to use the proceeds of this sale to repay or settle the debt
originated from this Note, or from other instruments executed by the parties,
all of which regardless of any warning, notice or judicial or extrajudicial
notification, and provided any of the aforementioned debts has not been fully
settled, providing ISSUER, the SURETY(IES) and the THIRD-PARTY GUARANTOR(S), as
the case may be, with any possible remaining amount.



5

--------------------------------------------------------------------------------




Section Ten - ISSUER shall be solely liable for all expenses resulting from
formalization of this Note and of the instruments attached hereto or of the
amendments hereto, including and especially the expenses incurred with
registration thereof with the competent notary offices, as well as expenses
incurred with collection of PINE's credit and foreclosure of the guarantees,
including those resulting from the collection of debt instruments or amounts
offered as guarantee, protests and those resulting from the preparation of
records of co-debtors under this Note. ISSUER shall also be liable for all taxes
levied on this transaction and on the aforementioned actions.


Sole Paragraph - If in order to protect or defend its rights PINE is required to
disburse any amount to cover any of the expenses mentioned in the head provision
of this section, it may debit from the account held by ISSUER or by the
SURETY(IES) and which can be freely used an amount sufficient to reimburse such
amount.


Section Eleven - ISSUER, the SURETY(IES) and the THIRD-PARTY GUARANTOR(S) hereby
authorize PINE to: (i) consult and record data with respect to its persons and
to the legal entities of which they are members or managers and to the members
or shareholders of these legal entities possibly found in the Central Bank
Credit Information System - SCR and in credit reporting agencies, such as Serasa
and SPC, as well as to provide data to these entities; and to (ii) consult
information on transactions carried out in the foreign exchange market with
respect to its persons or to the legal entities of which they are members or
managers and to the members or shareholders of these legal entities possibly
found in the Central Bank Information System - Sisbacen or in other sources or
message exchange systems provided by the Central Bank of Brazil in the future.


Section Twelve - In the event of early settlement, wholly or in part, of the
amount due hereunder, ISSUER shall pay to PINE an amount, in BRAZILIAN REAIS and
charged per day of early payment, as financial compensation for early
settlement, pursuant to the Unit Daily Amount (VDU) informed in the preamble.
The maximum amount of such financial compensation is the amount mentioned in
letter "f" of field "IV" of the preamble hereof. The purpose of the amount set
forth herein is to cover the costs incurred by PINE for conduction of this loan
transaction and is directly and linearly related to the remaining term of the
transaction and the amortized amount, and it shall be calculated in accordance
with the formula below. In the event of a loan transaction with periodic
amortization(s), the maturity date of each installment subject to early
settlement shall be taken into consideration for calculation of the amount
contemplated in this section:


FINANCIAL COMPENSATION = VLA x NDA x VDU /U


Where:


VLA = net amount paid in advance (in R$)
NDA = number of days in advance
VDU = Unit Daily Amount
U = VDU unit (R$1,000.00)


Section Thirteen - Pursuant to the provisions of Law No. 10931, of August 2,
2004, PINE may issue Bank Credit Notes Certificate - CCCB backed by this
instrument, and it may freely trade it in the market.


Section Fourteen - PINE may transfer this Note by endorsement or assign the
rights agreed hereunder to third parties, wholly or in part.



6

--------------------------------------------------------------------------------




Sole Paragraph - ISSUER, the SURETY(IES) and the THIRD-PARTY GUARANTOR(S) hereby
irrevocably and irreversibly acknowledge that transfer of the debt instrument as
set forth in the head provision of this section is not a breach of bank secrecy.


Section Fifteen - ISSUER and the SURETY(IES) mutually appoint each other as
attorneys-in-fact, granting each other sufficient and special powers, pursuant
to the law, for any of them to individually receive, in the name of any of the
others, notices, notifications and especially summons with respect to actions
based on this Note.


Section Sixteen - Failure by PINE to exercise the rights granted to it by this
Note shall not be a reason for amendment or novation of the provisions hereof,
and it shall not prevent exercise of the same rights in the future and shall not
create any right to ISSUER, to the SURETY(IES) and to the THIRD-PARTY
GUARANTOR(S).


Section Seventeen - The banking services provided as a result of this credit
transaction can be subject to tariffs, pursuant to Resolution No. 2303, of July
25, 1996, with respect to the Notes issued by April 30, 2008. After this date,
the services shall be subject to tariffs in accordance with the provisions of
Resolution 3919, of November 25, 2010, of the Central Bank of Brazil, pursuant
to the price tables available at PINE's branches, stores and correspondents, or
on the website: www.bancopine.com.br.


Section Eighteen - The parties elect the court of the Judicial District of the
principal place of business of PINE, provided PINE's right to opt for the court
of the domicile of ISSUER, of the SURETY(IES) or of the THIRD-PARTY
GUARANTOR(S), as competent to resolve any dispute under this Note.


Section Nineteen - This Note is issued in three (3) counterparts signed by the
parties and witnesses below, it being understood that only PINE's counterpart is
negotiable.


São Paulo, June 21, 2012.


ISSUER, THE SURETY(IES) AND THE THIRD-PARTY GUARANTOR(S) DECLARE, FOR ALL
PURPOSES AND EFFECTS, THAT THEY HAVE READ AND AGREE WITH ALL CONDITIONS SET
FORTH IN THIS NOTE, ESPECIALLY THOSE SET FORTH IN THE PREAMBLE HEREOF, AND THEY
HEREBY AGREE TO COMPLY WITH ALL PROVISIONS HEREOF.




/s/ Paulo Diniz    /s/ Felipe M. Caram            /s/ illegible /s/ Jose
Quarezemim        
ISSUER: AMYRIS BRASIL LTDA             BANCO PINE S/A




Witnesses    /s/ Anderson Fernandes            /s/ Jairo Barbesa
Gomes            
Name: Anderson Fernandes        Name: Jairo Barbesa Gomes
ID: illegible                ID:
CPF: illegible                CPF: illegible



7